Citation Nr: 1716585	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD), to include the question of whether PTSD is a result of the Veteran's own willful misconduct.  

2.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected acquired psychiatric disorder, to include major depressive disorder, prior to March 24, 2009. 

3.  Entitlement to an effective date prior to March 14, 2001, for the grant of service connection for an acquired psychiatric disorder, to include major depressive disorder.  

4.  Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Marc D. Pepin, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1974.  He was initially administratively discharged from service under other than honorable conditions in lieu of a trial by court-martial.  In January 1981, his discharge was upgraded to a general discharge under honorable conditions, but the reason for separation was unchanged.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the RO in Togus, Maine that denied the claim of service connection for PTSD.  Subsequently, in a September 1997 Administrative Decision, the RO held that service connection could not be established for any disability, including PTSD, resulting from a November 1974 in-service incident on the basis that such disability would therefore be due to the Veteran's own willful misconduct.  Thereafter, the Veteran appealed the September 1997 Administrative Decision to the Board, and that decision was affirmed by the Board in a March 2000 decision.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Prior to promulgating a decision, VA's Office of General Counsel filed an Unopposed Motion for Remand and to Stay Proceedings, which the Court granted in a March 2001 Order.  Upon receipt of the claim in February 2002, the Board again denied service connection for PTSD.  The Veteran then appealed the February 2002 denial to the Court, whereby in a July 2003 Order the Board's February 2002 decision was vacated and the matter remanded for readjudication.  

VA's Office of General Counsel appealed the Court's July 2003 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the Court's Order and remanded the matter for further proceedings in April 2004.  Thereafter, the Court issued a September 2004 Order once again vacating the February 2002 Board decision and remanding for readjudication.  That Order was affirmed by the Federal Circuit in a March 2008 decision.  

After the matter was remanded to the RO for additional development and returned to the Board in June 2012, the Board once again denied the Veteran's claim of service connection for PTSD.  In addition, in its June 2012 decision the Board found that the Veteran had not perfected his appeal of the issue of the effective date for the grant of major depressive disorder and declined to adjudicate it.  

Following the Veteran's appeal, in March 2013 the Court granted a Joint Motion for remand which vacated the Board's June 2012 decision and remanded the claim to the Board for further proceedings.  Upon receipt of the matter in December 2013, the Board remanded the claim to the RO for further development.  Following the issuance of a supplemental statement of the case (SSOC) continuing the denial of an increased rating for major depressive disorder as well as an earlier effective date for the same, all three issues were returned to the Board for its adjudication.  

During the pendency of the appeal the Veteran has moved to a new address, and thus jurisdiction now rests with the RO located in Nashville, Tennessee. 

The Board notes that in its December 2007 rating decision, the RO granted service connection for major depressive disorder with a disability rating of 30 percent effective March 14, 2001, the date of the correspondence in which the Veteran's representative first asserted that the Veteran was entitled to service connection for a psychiatric disorder other than PTSD. The Veteran directly appealed both the assigned disability rating as well as the effective date.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim of an increased rating and an earlier effective date for service-connected major depressive disorder as a claim for an increased rating and an earlier effective date for an acquired psychiatric disorder, to include major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  

In September 1995, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  

In May 2009, the Veteran presented testimony at the RO by way of a videoconference hearing before a Veterans Law Judge (VLJ).  That VLJ has since left the Board.  Following the Board's December 2013 remand, the Veteran requested a new hearing regarding all of the issues currently on appeal.  As the VLJ that formerly presided over the May 2009 hearing was no longer available, the Veteran was scheduled for a videoconference hearing before the undersigned VLJ in January 2017.  A transcript of all three hearings is in the claims file.  

The issues of entitlement to service connection for PTSD, entitlement to an initial evaluation in excess of 30 percent prior to April 30, 2009 for major depressive disorder, and entitlement to special monthly compensation based on aid and attendance are each addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed a claim for PTSD that was received by VA on March 29, 1994; his use of the language "needed counseling" in describing the nature of his mental health issues while in service evidenced his intent to file a broader claim for an acquired psychiatric disorder not restricted to a claim solely for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date of March 29, 1994, but not earlier, for the grant of service connection for an acquired psychiatric disorder, to include major depressive disorder, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The earlier effective date claim for an acquired psychiatric disorder, to include major depressive disorder, arises from an appeal of the initial effective date following the grant of service connection.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including those from the Social Security Administration (SSA). He was afforded thorough VA examinations in December 1996, July 2003, November 2007, June 2009, and January 2011.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity for personal hearings before a former VLJ and the undersigned VLJ.  Accordingly, the Board will address the claim on appeal.

Factual Background and Analysis

The effective date of an award is generally the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Where the issue is based on an original claim, the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.

Here, the Veteran filed a claim for compensation benefits that was received on March 29, 1994, for what he identified as PTSD.  In describing the nature of the condition for which he was seeking benefits, he stated that he "needed counseling" while he was in service in 1974 and was stationed in Sweinfurt, Germany.  While the claim of service connection for PTSD, which is currently before the Board, was on appeal, the Veteran's representative at the time filed a brief in March 2001 which the RO interpreted to constitute a service connection claim for a psychiatric disorder other than PTSD.  Thereafter, following correspondence from the RO asking for clarification, the Veteran submitted a formal application for service connection for a psychiatric disorder other than PTSD that was received by the RO in December 2002.  Service connection for major depressive disorder was eventually granted in a December 2007 rating decision, rated as 30 percent disabling effective March 14, 2001, the date of the original brief from the Veteran's representative.  

As stated previously, the Court in Clemons held that VA has an obligation to consider whether a Veteran's claim for a certain mental disorder encompasses possible distinct but related mental disorders, in acknowledgement of the general population's lack of understanding of the distinctions between mental disorders.  23 Vet. App. at 6.  Applying these principles, the Veteran's March 29, 1994 service connection claim for PTSD should encompass a claim of service connection for an acquired psychiatric disorder in general.  The Veteran specified on the service connection application that while he was in service he was provided counseling.  A review of his service treatment records shows that on a September 1974 physical profile he was evaluated as having emotional and attitudinal problems.  Thereafter, he was afforded a mental health evaluation in October 1974 in which it was specified that he had significant mental illness.  

It is clear from the record that the Veteran had some degree of mental illness while in service, and that his evaluations to this effect while in service formed the basis of his original service connection claim for PTSD dated in March 29, 1994.  Although the Board will not delve into a discussion of the merits of the original PTSD claim, it does find that the March 29, 1994 service connection claim encompassed a claim for an acquired psychiatric disorder generally, thereby including the major depressive disorder the Veteran was later granted service connection for.  Accordingly, an earlier effective date of March 29, 1994 is warranted.  See 38 C.F.R. § 3.400.  An even earlier effective date is not warranted, as there is no communication from the Veteran or his representative prior to March 29, 1994 that can be construed as a claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.155.  Moreover, the Veteran has not asserted that he filed a claim for service connection for an acquired psychiatric disorder prior to March 1994.  As such, an effective date prior to March 29, 1994 is not supported by the evidence of record.

In conclusion, the Board finds that an earlier effective date of March 29, 1994 is warranted for the grant of service connection for an acquired psychiatric disorder, to include major depressive disorder.  To that extent, the appeal is granted. 


ORDER

Entitlement to an earlier effective date of March 29, 1994, and not earlier, for the award of service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted. 


REMAND

Before the Board can adjudicate the remaining claims on appeal, further development of the record is necessary.  Specifically, the RO must obtain an opinion as to whether the Veteran's PTSD preexisted service and, if so, whether it was aggravated by service beyond the normal progression of the disorder.  

The Veteran was most recently afforded a VA examination to evaluate the nature and etiology of his PTSD in January 2011.  The examiner provided an extensive review of the Veteran's pre-military history, making sure to note instances of traumatic events that occurred during the Veteran's childhood.  The examiner also noted that the Veteran reported experiencing significant distress upon entering the military, and that his symptoms became unstable after an incident in service in which he was restrained and assaulted by military police.  After a mental status examination and a further review of the claims file, the examiner confirmed a diagnosis of chronic PTSD separate and distinct from the Veteran's major depressive disorder.  She then opined that the PTSD resulted from childhood trauma and found that the Veteran's current symptoms were less likely as not caused by military service.  In support thereof, the examiner found that the Veteran's childhood history was significant for conduct behaviors which had been pervasive throughout adulthood, and that the Veteran reported experiencing symptoms of PTSD prior to entering military service.  

The Veteran has submitted an evaluation by a Dr. J.L.N. dated in February 2012.  Dr. J.L.N. detailed the Veteran's life prior to entering the military, and found that his family history was positive for depression and suicide, specifically the suicide of his mother.  After a mental status examination, Dr. J.L.N. confirmed the separate diagnoses of PTSD and major depressive disorder, and found that the Veteran's symptoms significantly impeded his ability to accomplish activities of daily functioning.   Dr. J.L.N. opined that the Veteran's service in Germany did not bring back memories of his childhood, including his mother's suicide, as the Veteran's triggers related back to his military service.  In addition, Dr. J.L.N. found that during the period from July 1974 to October 1974, the Veteran's most likely diagnosis was Adjustment Disorder with Mixed Emotional Features, based on service treatment records showing that the Veteran was having confused thinking and abnormal thoughts as the time.  

As for the etiology of the Veteran's PTSD, Dr. J.L.N. opined that it was more likely that the Veteran's PTSD arose from the incident with military police while in service in November 1974.  However, Dr. J.L.N. also stated that the adjustment disorder the Veteran had prior to this incident may have been aggravated by the beating as well.  

Most recently, the Veteran submitted an opinion from a Dr. Austin-Small dated in February 2017.  Dr. Austin-Small detailed the Veteran's history of psychiatric illness, and noted that he had rage episodes and chronic ongoing baseline anger while in service as reflected in the service treatment records.  Dr. Austin-Small highlighted the Veteran's diagnosis with adjustment problems in October 1974.  After a mental status examination and a review of the claims file, Dr. Austin-Small confirmed the diagnoses of PTSD and major depressive disorder, and then opined that it was at least as likely as not that the Veteran's PTSD preexisted service and was aggravated beyond its normal progression by service.  In support thereof, Dr. Austin-Small discussed the Veteran's reported feelings of depression upon being stationed in Germany while in service and detailed service treatment records in which the Veteran was evaluated as having confused thinking, abnormal thought processes, and signs of "a significant mental illness".  

As demonstrated, the claims file contains differing opinions from private and VA sources regarding the issue of whether the Veteran's PTSD preexisted service and, if so, whether it was aggravated beyond its normal progression by service.  More importantly, during the most recent VA examination in January 2012, the examiner determined that it was more likely than not that the Veteran's PTSD preexisted service; however, they did not set forth an opinion as to whether the preexisting PTSD was aggravated by service.  A new VA examination is therefore necessary to provide an opinion as to whether the Veteran's PTSD preexisted service and, if so, whether the PTSD was aggravated by service. 

As for the claim for an increased disability rating for the Veteran's service-connected acquired psychiatric disorder, the Board notes that it would necessarily have to include an evaluation of any newly service-connected psychiatric disorders, to specifically include PTSD if service-connection is found to be warranted.  Therefore, a decision on the issue of entitlement to an increased rating for an acquired psychiatric disorder is deferred pending resolution of the Veteran's PTSD claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

In a May 2016 rating decision, the Veteran was denied special monthly compensation based on aid and attendance.  Thereafter, in June 2016, the Veteran filed a timely notice of disagreement (NOD) contending that he was entitled to special monthly compensation on the basis of aid and attendance. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the claimant.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the matter about which he filed a NOD in June 2016, namely, entitlement to special monthly compensation on the basis of aid and attendance.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination for the purpose of providing an opinion as to the nature and etiology of the Veteran's PTSD, to include a determination of whether PTSD was aggravated by service.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether the PTSD clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen beyond natural progression during service.  If the disorder is not found to have clearly and unmistakably preexisted service, an opinion must be rendered as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

2.  Furnish the Appellant and his representative a Statement of the Case (SOC) on the application for special monthly compensation on the basis of aid and attendance.  In order to perfect an appeal to the Board, the Appellant must timely file a substantive appeal after issuance of the SOC.



3.  After completion of the foregoing, readjudicate the
claims of entitlement to service connection for PTSD and entitlement to an increased rating of the acquired psychiatric disorder.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


